Citation Nr: 1229720	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a chip fracture of the left fourth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October to December 1953, and from April 1954 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which denied service connection for a psychiatric disorder.

This case was previously before the Board in November 2011, at which time the pending claim was remanded for further development.  There has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

As mentioned in the prior Board Remand of November 2011, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has generally characterized the issue as set forth on the title page, to allow for consideration of any diagnosed psychiatric disorder.  The Board further notes that at this point, service connection for posttraumatic stress disorder (PTSD) has not been claimed, nor does the record shown that any PTSD diagnosis been made.  Hence, for purposes of this decision, PTSD need not be addressed.  

An August 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  It does reveal VA records current through March 21, 2012; while the paper file contains VA records current only through January 19, 2012.  However, none of the additional VA records in the VVA file relate to psychiatric treatment or are otherwise pertinent to the immediate appeal.  

In November 2008, the Veteran raised addition claims including entitlement to service connection for a prostate condition, including prostate cancer; entitlement to service connection for bladder removal and erectile dysfunction secondary to prostate cancer; and entitlement to special monthly compensation.  These issues have been raised by the record, but it is not clear whether they have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, as warranted. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

A psychiatric disorder was not diagnosed during active service or for many years thereafter, nor have symptoms of a psychiatric nature been chronic and continuous since service or been etiologically linked to the Veteran's period of service or any incident therein, or to a service-connected condition. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in February 2007 and December 2011, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in February 2007, prior to the adjudication of the claim in June 2007. 

The RO re-adjudicated the claim in a Statement of the Case (SOC) issued in February 2008 and in a Supplemental SOC issued in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service records including private medical reports, and VA records dated to January 2012, have been obtained and associated with the file.  Pursuant to a 2011 Board remand, the Veteran's service personnel records were obtained for the file.  In addition, a negative reply for evidence from the Social Security Administration was received, a formal finding to this effect was made for the record in January 2012 and the Veteran was advised of this finding.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA psychiatric examination was conducted in June 2007, which was found to be partially incomplete.  Pursuant to a Board remand, a second VA psychiatric examination was conducted in December 2011, with an addendum provided in January 2012.  The Veteran and his representative have not maintained that the second examination is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate 

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  
Background

In January 2007, the Veteran filed a service connection claim for a psychiatric disorder, specifically claimed as generalized anxiety disorder.  

The DD 214 reflects service with the United States Air Force with an MOS of supply helper.   

The Veteran's STRs include an April 1954 enlistment examination report reflecting that a psychiatric evaluation was normal and that the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  A July 1957 separation examination report also reflects that psychiatric evaluation was normal and that the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  The STRs entirely negative for any complaints, findings or diagnosis of a psychiatric nature.  A September 1954 record makes reference to the Veteran as emotionally immature.  The STRs also contain a record indicating that in June 1957 the Veteran was working in the rocket storage area and dropped a pallet on his foot, resulting in a diagnosed chip fracture of the left fourth toe.   

Service connection was established for a chip fracture of the left fourth toe in a June 2006 rating action.

The file contains a private medical records and medical statement from a doctor associated with the Goldsboro Psychiatric Clinic dated in October 2006.  The documents reflect recordation of the Veteran's history to include an injury to the left foot in service while sorting rockets during service, and mention of an arrest during service for carrying a concealed weapon, resulting in serving 25 days in the stockade.  It was also mentioned that post-service the Veteran was jailed for 2 months, resulting from a concealed weapon charge.  Anxiety disorder was diagnosed.  An October 23, 2006 medical record includes a diagnosis of anxiety disorder - with a notation of "service connect on basis of jail time".  In an October 24, 2006 medical statement, a doctor refers to the Veteran's "service connected" generalized anxiety disorder.  Treatment records through May 2007 are on file.  

Also on file is a VA examination report of June 2007 reflecting that the Veteran's military history included a court martial for an assault on his NCO; a second court martial for being AWOL in Canada; and a third court martial for having a gun illegally, for which he did 30 days of hard labor and was then discharged.  Adjustment disorder and schizoid personality disorder were diagnosed.  The report indicated that the Veteran attributed most of his problems to multiple surgeries, and also mentioned rockets hitting his toe during service.  The examiner indicated that generalized anxiety disorder was not found and further opined that diagnosed adjustment disorder was related to significant post-service cancer and surgeries, but was not caused by the service-connected toe injury.

Pursuant to a November 2011 Board remand, the Veteran's service personnel records were added to the file, revealing that numerous disciplinary actions, court martial's and episodes of AWOL status took place between November 1956 and June 1957.  

A VA examination was conducted in December 2011 at which time no mental disorder was diagnosed.  A review of the claims folder and record was summarized.  The examiner noted that the Veteran sustained a chip fracture of the left fourth toe in June 1957, at which time the Veteran was stacking rockets and dropped one on his toe.  The examiner also indicated that the records revealed frequent VA treatment for numerous medical problems; none for the past 10 years.  Psychological testing was indicative of some exaggeration and the Veteran himself acknowledged this.  The examiner observed that the Veteran endorsed a few off symptoms that did not fit any particular diagnosis and noted that the Veteran had significant and severe medical problems which he was managing well.  The examiner opined that it was more likely than not that poor sleep was resulting from numerous medical problems, and not from a psychological condition.  The examiner concluded that it was not at least as likely as not that the Veteran's reported symptoms (such as nightmares of bears for 30 years, seeing snakes, and poor sleep) were not aggravated by the toe injury.  In January 2012, an addendum from a VA staff psychologist indicated that no Axis or Axis II diagnosis was made upon examination.   

Analysis

The Veteran maintains that service connection is warranted for a psychiatric disorder. 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216  (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   

The Board acknowledges that when most recently evaluated by VA in 2011, no psychiatric disorder was diagnosed.  However, adjustment disorder and schizoid personality disorder were diagnosed upon VA examination of 2007 and a diagnosis of generalized anxiety disorder was made by a private provider in October 2006.  Accordingly, the evidence reflects that a psychiatric disorder was diagnosed since he filed the service connection claim for a psychiatric disorder: Hickson element (1) therefore has been met.  The Board notes that PTSD has never been diagnosed in this case, in or since service.   

The Veteran's STRs are negative for reports or a diagnosis of a psychiatric disorder in service or upon separation evaluation of July 1957, and the Veteran failed to subjectively complain of depression, excessive worry, or nervous trouble of any sort upon separation examination.  In this regard, the Board finds that the July 1957 report of medical examination, which was completed during the same month as the Veteran's separation from service, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision). 

A chronic disease such as psychoses need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Post service, a psychiatric disability was initially diagnosed in 2006, almost 50 years after the Veteran's discharge from service.  In the absence of any psychiatric condition diagnosed during service or within the first post-service year, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.   

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the file contains private medical records of 2006 and 2007 and two VA medical opinions.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The private medical records of the Goldsboro Psychiatric Clinic, particularly those of October 2006 reflect that generalized anxiety disorder was diagnosed and include a notation to service connect on basis of jail time.  The records include mention of the Veteran's reported history to include a left foot injury, spending time in a stockade during service, and post-service imprisonment for 2 months on a concealed weapons charge.  In essence, the records are negative for an actual nexus opinion linking the diagnosed anxiety disorder and service or a service-connected disorder.  A vague suggestion of such an association does not rise to the level of competent or probative evidence.  In this regard medical evidence, such as that dated in October 2006, that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board finds the VA medical opinions of 2007 and 2011 highly probative as they were based on review of the Veteran's clinical and lay history as well as upon clinical and diagnostic testing of the Veteran.  The 2007 VA examination report reflected that adjustment disorder and schizoid personality disorder were diagnosed.  The report indicated that the Veteran attributed most of his problems to multiple surgeries, and also mentioned rockets hitting his toe during service.  The examiner indicated that generalized anxiety disorder was not found and further opined that diagnosed adjustment disorder was related to significant post-service cancer and surgeries, but was not caused by the service-connected toe injury.

The 2011 VA examination and opinion took into account and discussed the Veteran's lay and clinical history and reconciled findings made upon the previous VA examination of 2007.  The 2011 VA opinion is the most probative evidence on file, as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  At that time, it was determined that the evidence did not support a diagnosis of any psychiatric condition.  The examiner opined that it was more likely that not that poor sleep was resulting from numerous medical problems, and not from a psychological condition.  The examiner concluded that it was not at least as likely as not that the Veteran's reported symptoms (such as nightmares of bears for 30 years, seeing snakes, and poor sleep) were not aggravated by the toe injury.  The Veteran has not provided any competent medical evidence to rebut the aforementioned VA opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).   

Collectively, both the private and VA medical evidence in this case fails to establish an etiological nexus between the Veteran's claimed psychiatric disorder and his period of service, or a secondary relationship to his service-connected left toe disorder, by virtue of either causation or aggravation.   

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he was not diagnosed with a psychiatric disorder in service, and that no psychiatric condition was initially diagnosed until almost 50 years after service, weighs heavily against the claim.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for a gap in time between service and initial symptoms of disability).  Significantly, the Veteran has not maintained, nor does the clinical evidence reflect that he has experienced chronic and continuous psychiatric symptomatology since service.  

The Board acknowledges the Veteran's contentions to the effect that his currently claimed psychiatric disorder is related to service or to service-connected residuals of a left fourth toe fracture, sustained when a rocket fell on his foot during service.  However, the Board finds that this opinion as to etiology of a medical condition is a determination that is medical in nature.  The Veteran, as a layperson, does not have the medical training or expertise to render a competent opinion on this matter, particularly in light of his numerous currently co-existing medical conditions, complicating his overall disability picture.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his contentions regarding etiology of his claimed psychiatric disorder are of no probative value, as they are beyond his competency to make. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998).  


Essentially, as the weight of the evidence is against a conclusion that the Veteran's currently claimed psychiatric disorder was incurred in or is otherwise related to service or is secondarily related to a service-connected condition, by virtue of either causation or aggravation, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

ORDER

Entitlement to service connection for a psychiatric disorder, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


